[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-14355                  JANUARY 4, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                D. C. Docket No. 05-01219-CV-T-17-EAJ

LEONARD FRANCIS INCORVAIA,


                                                       Plaintiff-Appellant,

                                  versus

HELEN CLAUDETTE INCORVAIA,
now known as Shafe,
C. JEFF SMITH,


                                                       Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 4, 2006)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
       Leonard Francis Incorvaia (“Incorvaia”), a citizen of Florida,1 filed a pro se

complaint, naming as defendants Helen Incorvaia (“Helen”) and C. Jeff Smith and

alleging state law claims of fraudulent conveyance in connection with divorce

proceedings and the distribution of marital assets.2 As the basis for federal

jurisdiction, Incorvaia alleged that the parties were diverse because Helen was a

citizen of Florida and Smith was a citizen of North Carolina, and the amount in

controversy exceeded $75,000.

       The district court dismissed the complaint because the parties were not

completely diverse, as Helen and Incorvaia both were citizens of Florida.

       On appeal, Incorvaia puts forth facts not submitted before the district court

as evidence of the fraudulent conveyance. He alleges that the court had

jurisdiction under federal civil RICO statutes, which would preempt state

jurisdiction over his claims.

       We review rulings on the subject-matter jurisdiction de novo. MacGinnitie

v. Hobbs Group, LLC, 420 F.3d 1234, 1239 (11th Cir. 2005). Factual findings

regarding the citizenship of a party are subject to a clearly erroneous standard of

review. Id.

       1
          Incorvaia did not identify himself as a citizen of Florida. However, the address given on
his pleadings was a Florida address.
       2
        See e.g., Stock v. Stock, 693 So.2d 1080, 1084 (Fla. Ct. App. 1997) (discussing fraudulent
conveyance).

                                                2
       Under 28 U.S.C. § 1332, federal district courts have original jurisdiction

over all civil actions “between . . . citizens of different States” where the amount in

controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1). As the Supreme Court has

explained, the statute requires complete diversity between all plaintiffs and all

defendants. Lincoln Property Co. v. Roche, – S.Ct. –, 2005 WL 3158018, at *5

(2005); Exxon Mobile Corp. v. Allapattah Serv., Inc., – U.S.–, 125 S.Ct. 2611,

2616-17, 162 L.Ed.2d 502 (2005); MacGinnitie, 420 F.3d at 1239. Therefore,

“[i]n a case with multiple plaintiffs and multiple defendants, the presence in the

action of a single plaintiff from the same State as a single defendant deprives the

district court of original diversity jurisdiction over the entire action.” Exxon

Mobile Corp., 125 S.Ct. at 2617.

       Here, the complaint indicates that Incorvaia and Helen are both citizens of

Florida. Therefore, Incorvaia failed to establish that the parties were completely

diverse as required under § 1332(a). As Incorvaia raised only state law claims,3

there is no other basis for federal jurisdiction. See, e.g., 28 U.S.C. § 1331.

Accordingly, we AFFIRM.


        3
           Incorvaia also claimed the parties violated civil RICO statutes; however, he cited the
federal criminal statute. To the extent that Incorvaia alleges RICO violations, he cannot raise these
claims for the first time on appeal. Narey v. Dean, 32 F.3d 1521, 1526-27 (11th Cir. 1994).
Nevertheless, the claims lack merit, as “a private citizen lacks a judicially cognizable interest in the
prosecution or nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619, 93 S.Ct.
1146, 1149, 35 L.Ed.2d 536 (1973).

                                                   3